—Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Kings County (Kay, J.), imposed February 23, 1993.
Ordered that the sentence is affirmed.
The defendant’s contention that the sentencing court violated CPL 380.50 (1) by failing to provide the defendant, defense counsel, and the prosecutor with the opportunity to make statements is unpreserved for review (see, People v Green, 54 NY2d 878, 880; People v White, 158 AD2d 565). In any event, the record indicates that the sentencing court substantially complied with the requirements of the statute (see, People v McClain, 35 NY2d 483, 491-492, cert denied sub nom. Taylor v New York, 423 US 852). Mangano, P. J., Rosenblatt, Miller, Copertino and Krausman, JJ., concur.